Citation Nr: 0840306	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1966 and from July 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In May 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently suffers from a seizure disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
seizure disorder have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Following a careful review of the entire claims file, the 
Board finds that the evidence shows that the veteran does not 
currently suffer from a seizure disorder.  

Service medical records show that the veteran was diagnosed 
as having a seizure disorder during service.  He was 
initially treated for seizure syndrome in January 1970.  The 
record shows that the veteran was diagnosed as having 
possible temporal lobe epilepsy in May 1970 and seizure 
disorder - epilepsy in October 1970.  Inservice 
hospitalization record from March 1972 to April 1972 states 
that the veteran had a two-year history of seizure disorder, 
for which he was on medication.  Post-service treatment 
records, however, show that the veteran does not currently 
suffer from a seizure disorder or epilepsy.  Although the 
veteran was diagnosed as having a seizure disorder in 
February 2002 and June 2002, these diagnoses appear to be 
based on the veteran's stated history.  In addition, the 
preponderance of the evidence is against a finding of a 
current diagnosis of a seizure disorder.  Of significance is 
the June 2008 VA examination report, which states that the 
veteran's diagnosis was unknown.  The examiner noted that 
epilepsy was not confirmed and the history of seizures since 
separation was given only by the veteran.  The examiner based 
this conclusion on a physical examination, 
electroencephalogram results, which were normal, and a 
thorough review of the claims file showing several post-
service test results and medical opinions indicating that the 
veteran's diagnosis of a seizure disorder or epilepsy was 
questionable.  As the opinion was based upon review of the 
claims file and a physical examination, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

In the absence of any competent evidence of a seizure 
disorder, the Board must conclude the veteran does not 
currently suffer from this disability.  Brammer, 3 Vet. App. 
at 223.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in January 2005, October 2005, 
August 2006, and May 2008 and the claim was readjudicated in 
a July 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


